Citation Nr: 0804906	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for arthritis of the thumb. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1988 to August 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and April 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In February 2004, the RO in St. Louis, Missouri, 
granted service connection for traumatic arthritis of the 
right thumb, rated as 10 percent disabling, effective March 
31, 2003.  In April 2004 the RO in Los Angeles, California 
denied service connection for tinnitus.


FINDINGS OF FACT

1.  When resolving all doubt in the veteran's favor, the 
evidence shows that the veteran's tinnitus began in service.

2.  The veteran's arthritis of the right thumb is manifested 
by tenderness at the metatarsophalangeal joint and palpable 
subcutaneous bone spurs, with pain; range of motion is zero 
degrees extension to 40 degrees flexion and when opposing, 
the thumb is 2 centimeters (cm) short of reaching the small 
finger.  No evidence of instability, weakness, fatigability, 
lack of endurance or lack of coordination is present. 


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007). 

2.  The criteria for an initial evaluation in excess of 10 
percent for the arthritis of the right thumb have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5224 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Tinnitus

The veteran contends that he has ringing in the ears due to 
his use of power generator equipment while in service.  Thus, 
service connection is warranted.

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v.  Derwinski, 1 Vet. App. 49 (1990). 

After reviewing the evidence of record and when resolving 
doubt in the veteran's favor, the Board finds that service 
connection for tinnitus is warranted.  At the outset, the 
Board points out that the veteran currently complains of 
tinnitus and that tinnitus is generally a subjective 
sensation that cannot be objectively identified.  In light of 
the veteran's subjective complaints, the Board finds that a 
current tinnitus disability is present.  

The record also shows that the veteran attributes his 
tinnitus to service.  In this regard, the Board notes that 
the veteran's DD-214 shows that his military occupational 
specialty was a power generator equipment repairer.  The 
service medical records also show that the veteran was 
routinely exposed to hazardous noise while in service.  In 
addition to the foregoing, on his May 1993, Report of Medical 
History, the veteran indicated that he had ear, nose, and 
throat trouble, and the examiner noted "occasional tinnitus 
- (works [with] generators)."  The evidence shows that the 
veteran was routinely exposed to excessive noise during 
service and that occasional tinnitus was noted.

In addition, when resolving doubt in the veteran's favor, the 
Board finds that the competent and credible evidence 
indicates that his tinnitus is related to service.  Indeed, 
the Board is cognizant of the June 2003 VA examination report 
and the March 2004 medical opinion report.  In June 2003, the 
examiner noted that the veteran served for seven and a half 
years, working with power generators in repair and 
maintenance.  For at least one year, he worked 8 hours a day 
and 5-6 days a week around this type of noise.  The remaining 
years were spent in the same setting but in a reduced 
exposure capacity.  Ear protection was provided to the 
veteran, however it was not always feasible to wear, 
especially in a school setting where it was necessary to hear 
the generator noise to diagnose the problem.  It was also 
noted that the veteran continues to work in this field as a 
civilian, but that ear protection is provided and he wears it 
whenever possible.  The veteran however reported the onset of 
his tinnitus to be approximately 5 years into his military 
career and described the tinnitus as intermittent, bilateral, 
preset sometimes daily and sometimes at greater intervals.  
After examination, the examiner stated that he is unable to 
render an opinion as to the etiology of the tinnitus. 

In March 2004, a VA fee-basis examiner reportedly reviewed 
the veteran's claims file.  The examiner found that it was 
impossible to determine the exact etiology of the reported 
tinnitus, although it could be stated that it was not the 
result of hearing loss, as no hearing loss was present.  

The Board finds that these two opinions are of little or no 
probative value.  The claims file was not available for the 
VA examiner in June 2003, and no definitive medical opinion 
was offered.  Additionally, although the claims file was 
reportedly reviewed by the examiner in March 2004, the 
examiner stated that there was no mention of tinnitus while 
in service, which is contradicted by the veteran's 1993 
Report of Medical History document.  In this regard, it is 
clear from a review of the service medical records that the 
veteran did complain of tinnitus while in service in May 
1993.  The examiner also noted occasional tinnitus as the 
veteran worked with generators.

Given the aforementioned, the Board finds that the evidence 
is in equipoise; thus, the requirements for service 
connection are met.  The competent and credible evidence 
shows that the veteran currently complains of tinnitus, that 
he was routinely exposed to loud noise while in service and 
he complained of tinnitus while in service and that, when 
resolving doubt in his favor, the medical evidence shows that 
his disorder began in service.  The veteran's claim for 
service connection for tinnitus is granted.

Increased Rating - Arthritis of the Right Thumb

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  See 
also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

The veteran contends that the arthritis of his right thumb 
has affected his lifestyle.  He has pain, stiffness and loss 
of movement, and he uses a brace to avoid further injury.

Medical records from February 2002 show that the veteran 
injured his hand playing basketball while in service.  He had 
50 percent of the normal flexion as compared to his other 
thumb.  There was no evidence of increased instability.  He 
had some slight tenderness radially.  Active flexion and 
extension of the joints remained intact.  X-rays revealed 
degenerative change in the metacarpal phalangeal joint of his 
thumb.  The examiner gave the veteran a thumb brace.

The veteran was afforded a VA examination in September 2003.  
The veteran reported having problems with his thumb whenever 
he used wrenches or vibrating tools while on the job.  He 
also stated that when his thumb banged against objects it 
would give him pain.  The examiner reported that the right 
hand showed prominent osteophyte at the metacarpophalangeal 
joint of the right thumb.  He was able to make a fist and 
extend the thumb.  However, on opposing the thumb to the 
little finger, he had difficulty trying to get the tip of the 
thumb to the base of the fifth finger on the right side, with 
tightness in the metacarpophalangeal joint area.  

The veteran received another VA examination in April 2005.  
He stated he could no longer work on generators because using 
the tools hurts his thumb.  His flare-ups consist of pain not 
weakness, fatigability, lack of endurance or lack of 
coordination.  He no longer uses the thumb brace, because it 
was destroyed.  He has not missed work due to his thumb, 
although his work has been modified because of this thumb 
problems.  Palpation of the area revealed tenderness, range 
of motion was zero degrees extension to 40 degrees flexion.  
When opposing the thumb, he was 2 cm short of reaching the 
small finger.  There was no instability, and the strength of 
his handgrip was 5 out of 5, but painful at that joint.  
Sensation around the thumb was normal.  X-rays of the hand 
revealed previous fracture of the thumb with degenerative 
joint disease secondary to trauma.  

At the outset, the Board points out that a 10 percent rating 
has been assigned under DC 5224.  Under this provision, 
favorable ankylosis of the thumb of either hand is rated 10 
percent disabling, and unfavorable ankylosis of the thumb of 
either hand is rated 20 percent disabling.  38 C.F.R. § 
4.71a, DC 5224 (2007).  A note accompanying DC 5224 mentions 
that consideration must be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

In this regard, the Board notes that the veteran does not 
have ankylosis of the thumb.  The veteran is able to move his 
thumb and has range of motion from 0 to 40 degrees.  As such, 
it is clear that a rating of no more than 10 percent is 
warranted in this regard.

A rating in excess of 10 percent is not warranted under any 
other Diagnostic Code either.  Pursuant to DC 5003, a 10 
percent evaluation is merited for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a, DC 5003.  There is no 
evidence of involvement with a major joint or several minor 
joints.  Therefore, an increased rating is not warranted 
under DC 5003.

In addition, the veteran's range of motion of the thumb with 
pain and tenderness does not warrant the assignment of a 
higher rating.  Applicable regulations provide that 
limitation of motion of either thumb is rated 0 percent when 
there is a gap of less than one inch (2.5 cm) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 10 percent rating is assigned for 
limitation of motion of either thumb when there is a gap of 
one to two inches (2.5 to 5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
A 20 percent rating is warranted or limitation of motion with 
a gap of more than two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a, DC 5228 (2007).  As demonstrated above, the 
veteran only has a gap of 2 cm in reaching his little finger; 
therefore, the criteria for a higher rating in this regard 
are not met.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.  Again, a 10 percent rating 
is already in effect.  Although the veteran has pain and 
tenderness with slight limitation of motion, the Board finds 
that his current disability picture is adequately 
contemplated in the currently assigned rating.  It is also 
noted that the veteran does not have fatigability, lack of 
endurance, or lack of coordination.  Therefore, a higher 
rating under the mandates of Deluca is not warranted. 

As demonstrated above, since service connection has been in 
effect, the veteran's currently assigned rating has been and 
remains appropriate.  The criteria for the assignment of an 
initial rating in excess of 10 percent for arthritis of the 
right thumb are not met.  The veteran's appeal is denied. 

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

As to the claim for service connection, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.  The RO provided a VCAA notice letter to the 
veteran in April 2003, prior to the initial adjudication of 
the claim.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate a 
claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of April 2003 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

As to the claim for an increased rating, the Board finds that 
the veteran had constructive notice.  The veteran's 
representative submitted a comprehensive brief to the Board 
and did not raise the issue of lack of notice.  Furthermore, 
the representative's Form 646 stated, "we cannot find any 
additional arguments with which to improve on the veteran's 
position."  In March 2005, the veteran was asked to submit 
any additional evidence and stated that he had no further 
evidence or information to submit.  Moreover, to the extent 
notice provided the veteran regarding his claim for an 
increased rating was in certain respects nonspecific [see 
Vasquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008)], that lack of specificity did not affect the 
essential fairness of the adjudication.  In fact, based on a 
review of the veteran's file, it is clear that both he and 
his representative had actual knowledge of the regulatory 
requirements requisite to the assignment of an increased 
rating.  See Sanders v. Nicholson, 487 F.3d 881 (Fed Cir. 
2007).  The veteran has alleged that an increased rating is 
warranted because he has pain, stiffness, and loss of 
movement.  Additionally, as discussed above, a higher rating 
cannot be assigned as no evidence of anklyosis is present, 
and the veteran's limitation of motion with pain is 
adequately rated as 10 percent disabling.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
and (5) (degree of disability and effective date), the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability.  As the service connection claim was 
granted, there is no prejudice to the veteran.  The RO will 
determine the disability rating and effective date in the 
first instance.  Additionally, because a preponderance of the 
evidence is against the claim for an increased rating, any 
additional downstream questions are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  VA also provided the veteran with several 
examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).






ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating in excess of 10 percent 
disabling for arthritis of the thumb, is denied. 




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


